DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	A preliminary amendment to the claims has not been filed. Thus claims 1-6 filed on 12/13/2021 are currently pending and are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devic (Devic, M. et al. Patent application publication number US2012/0101314A1; cited in IDS 08/05/2022).
Devic teaches in [0032] a product composition with a selectivity comprising 99.54% HFC-236ea (1,1,1,2,3,3-hexafluoropropane), 0.39% HFC-245eb (1,1,1,2,3-pentafluoropropane) and 0.03% of HCFC-254eb (1,1,1,2-tetrafluoropropane). It is known to a skilled artisan that selectivity is measured in mol% and thus the above selectivity is converted to weight percent as follows:

mol%
mol.wt.
wt
total wt
wt%
236ea
99.54
152.04
151.34
151.66
99.79
245eb
0.39
134.05
0.29

0.19
254eb
0.03
116.06
0.03

0.02



Allowable Subject Matter
Claims 5-6 are allowed. The closest prior art reference is Patent number US6,508,950B1 (US’950). The reference teaches a refrigerant mixtures that comprise: difluoromethane (CH2F2, HFC-32) as the first component; pentafluoroethane (CHF2CF3, HFC-125) as the second component; 1,1,1,2-tetrafluoroethane (CH2FCF3, HFC-134a) as the third component; any one of cyclopropane (C3H6, RC-270), 1,1-difluoroethane (CH3CHF2, HFC-152a), 1,1,1,2,3,3,3-heptafluoropropane (CF3CHFCF3, HFC-227ea), 1,1,1,2,2-pentafluoropropane (CH3CF2CF3, HFC-245cb), octafluorocyclobutane (C4F8, RC-318), 1,1,1,2,3,3-hexafluoropropane (CHF2CHFCF3, HFC-236ea), bis(difluoromethyl)ether (CHF2OCHF2, HFE-134), pentafluoroethylmethylether (CF3CF2OCH3, HFE-245), n-pentane (C5H12, R-601) and isopentane ((CH3)2CHCH2CH3, R-601a) as the fourth component.
However, US’950 fails to teach or suggest the claimed composition comprising at least 99.9% by weight of 1,1,1,2,3,3-Hexafluoropropane (HFC- 236ea), and one or more compounds selected from the group consisting of hexafluorocyclopropane (cyclo-C3F6) and octafluorocyclobutane (cyclo-C4Fs), wherein the one or more compounds is present in the composition in an amount of at most 500 ppm.

Conclusion
Claims 1-4 are rejected and claims 5-6 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622